Citation Nr: 1523841	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-31 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether there was clear and unmistakable error (CUE) in a July 1979 RO rating decision which denied service connection for a right knee disability.  

2. Whether new and material evidence has been received to reopen a claim for service connection for a low back disability. 

3. Whether new and material evidence has been received to reopen a claim for service connection for a bilateral hip disability.  

4. Whether new and material evidence has been received to reopen a claim for service connection for a bilateral ankle disability.

5. Whether new and material evidence has been received to reopen a claim for service connection for a bilateral foot disability.  

6. Whether new and material evidence has been received to reopen a claim for service connection for gout and arthritis of multiple joints.  


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) in the Oklahoma Army National Guard (OKARNG) from May 1974 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2013 and October 2013 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The May 2013 decision denied the appellant's petitions to reopen previously denied claims for service connection, and the October 2013 decision denied his CUE claim.  

The appellant and his spouse testified at a hearing in March 2014 before the undersigned.  A copy of the transcript has been placed in the Virtual VA paperless claims processing system.  The record was held open for an additional 30 days to allow the appellant time to submit additional private medical evidence and none was received.  

The issue of entitlement to service connection for varicose veins of the bilateral lower extremities was raised by the record in the March 2014 hearing transcript, but this issue has not been considered by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for a low back disability, a bilateral hip disability, a bilateral ankle disability, a bilateral foot disability, and gout and arthritis of multiple joints are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The appellant has not alleged a theory of CUE over which the Board has jurisdiction.  


CONCLUSION OF LAW

The Board does not have jurisdiction to consider the arguments raised by the appellant with regard to CUE in the July 1979 RO rating decision which denied entitlement to service connection for a right knee disability.  Browder v. Brown, 5 Vet. App. 268, 270 (1993); see Johnson v. Brown, 7 Vet. App. 25, 26 (1994).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Veterans Claims Assistance Act of 2000 (VCAA) does not apply to claims of CUE in prior rating decisions.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  As such, no further discussion of VA's duties to notify and assist is necessary with regard to the appellant's CUE claim.

Any claim of CUE must be pled with specificity.  See Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This specific allegation must assert more than merely disagreement with how the facts of the case were weighed or evaluated.  In other words, to present a valid claim of CUE, the Veteran cannot simply request that the Board reweigh or reevaluate the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  Persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  The Board finds that the appellant has sufficiently raised the issue of whether there was CUE in the July 1979 rating decision based upon the theories advanced, as discussed below.  

The appellant, through his attorney, has advanced three theories of CUE in the July 1979 rating decision.  First, that the RO erred because misapplied the law by not considering whether presumptive service connection for a chronic disease was warranted under 38 C.F.R. § 3.307.  Second, that the RO failed to consider whether the presumptions of soundness or aggravation applied under 38 U.S.C.A. §§ 1111 and 1153.  Third, that the appellant's period of ACDUTRA with the OKARNG should have been conferred veteran status upon him under 38 C.F.R. § 3.6 because he became disabled from a disease or injury during that period.  Each new theory of CUE is a separate and distinct matter, and the Board lacks jurisdiction over any theory of CUE that has not been adjudicated by the RO in the first instance.  Andre v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2002); Jarrell v. Nicholson, 20 Vet. App. 326, 332-33 (2006).  

The RO explicitly addressed the first argument in the October 2013 rating decision on appeal, but has not directly addressed the second and third theories in the first instance.  However, in its July 2012 decision, the Board specifically found that the appellant had only ACDUTRA, and not active service.  The Board then concluded that the appellant is not considered to be a veteran.  38 U.S.C.A. § 101.  The Board further concluded that because the appellant does not have veteran status, the presumption of service incurrence for chronic diseases, the presumption of soundness, and the presumption of aggravation do not apply to him.  The July 2012 Board decision was then affirmed by the U. S. Court of Appeals for Veterans Claims in an August 2013 Memorandum Decision.  The "law of the case" doctrine mandates that "questions settled on a formal appeal of the same case are no longer open for review."  Browder v. Brown, 5 Vet. App. 268, 270 (1993); see Johnson v. Brown, 7 Vet. App. 25, 26 (1994); Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts will generally not review or reconsider issues that have already been decided in a previous appeal of the same case).  As a result, the Board may not reconsider the findings specifically made in the July 2012 Board decision, and therefore does not have jurisdiction to consider the three asserted CUE theories.  There are no remaining theories of CUE for the Board to consider.  Therefore, the appellant's request to revise the July 1979 RO rating decision on the basis of CUE is dismissed without prejudice.  


ORDER

The request for revision of a July 1979 RO rating decision on the basis of CUE is dismissed without prejudice.  


REMAND

The Board notes that the appellant's knee disabilities are not service-connected.  Therefore, the appellant's theory that his bilateral foot, ankle, hip, back and multiple joint disabilities are caused or aggravated by his knee disabilities is moot.  38 C.F.R. § 3.310 (2014).  However, at his March 2014 hearing before the undersigned, the appellant stated that he began to have problems with his feet, ankles, hips, and back during his period of ACDUTRA, as well as after service.  In other words, he asserted that these disabilities began in service as opposed to being caused by a service-connected disability.  

Also at his Board hearing, the appellant's attorney stated that the appellant had been examined by Dr. J. E., a private disability specialist physician, who had provided a positive medical opinion regarding these disabilities.  The appellant was provided an additional 30 days to submit Dr. J. E.'s opinion, but he did not.  Further, the appellant stated at his hearing that he received recent treatment from two other private health care providers for the claimed disabilities.  In Boggs v. Peake, it was determined that although "a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim under [38 U.S.C.A. § 7104(b) (West 2002)]," any evidence supporting the veteran's new theory of causation constitutes new and material evidence, and the claim must then be reopened under 38 U.S.C.A. § 5108.  520 F.3d 1330, 1336-37 (Fed. Cir. 2008).  VA is now aware that records potentially addressing the theory of direct causation exist and must attempt to obtain them.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  

Accordingly, the case is REMANDED for the following action:

1. Provide the appellant with release forms for medical records generated by Dr. J. E. and the two additional private health care providers he discussed at his March 2014 hearing.  If he provides the requested information, two attempts should be made to obtain any relevant private treatment records, unless a formal finding can be made that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).

If no records are available, the claims folder must indicate this fact and the appellant should be notified in accordance with 38 C.F.R. § 3.159(e) (2014).  

2. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the appellant and his attorney must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


